United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1890
Issued: March 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2006 appellant timely appealed the Office of Workers’ Compensation
Programs’ July 28, 2006 merit decision regarding her entitlement to schedule award
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has established more than a 12 percent impairment of her
right lower extremity for which she received a schedule award.
FACTUAL HISTORY
On April 7, 2001 appellant, then a 38-year-old mail carrier, filed a traumatic injury claim
alleging that on April 5, 2001 she sustained multiple injuries when she was hit by a truck while
in the performance of her federal duties. The Office accepted the claim for a right tibia/fibula
fracture and paid appropriate compensation. Appellant stopped work on April 5, 2001 and
returned to light-duty work four hours a day on August 27, 2001. She eventually resumed an

eight-hour-a-day light-duty status. The Office accepted a claim for recurrent disability as of
August 2, 2004.
On May 6, 2004 appellant filed a claim for a schedule award. In a November 5, 2003
report, Dr. George Rodriguez, a Board-certified specialist in physical medicine and
rehabilitation, reported that she reached maximum medical improvement on October 3, 2003.
Utilizing the American Medical Association, Guides to the Evaluation of Permanent Impairment
(5th ed. 2001) (A.M.A., Guides), Dr. Rodriguez evaluated appellant’s impairment and found that
she had a six percent right lower extremity impairment. Under Table 16-10, page 482 and Table
17-37, page 552 of the A.M.A., Guides, he found that appellant’s right lateral plantar nerve had a
Grade 2 or 75 percent deficit of the maximum 5 percent lower extremity impairment of the
nerve, or actual 4 percent impairment. Dr. Rodriguez also found that appellant had moderate,
intermittent pain towards the right side which resulted in a two percent lower extremity
impairment under section 18.3d.C, page 573 of the A.M.A., Guides.
By memorandum dated August 2, 2004, the Office asked an Office medical adviser to
review the medical evidence, including a July 1, 2004 report from Dr. David Pashman, a Boardcertified orthopedist, who served as an impartial medical examiner, with respect to whether
appellant continued to have residuals of her work-related injury. On July 1, 2004 Dr. Pashman
noted the history of injury and provided examination findings. His examination revealed that the
last 10 to 15 degrees of dorsiflexion in the right lower extremity were lacking compared to the
left lower extremity. A positive Tinel’s sign was noted proximal posteromedially to the medial
malleolus, which reflected pain distally on the lateral aspect of the foot. A half-inch atrophy of
the right calf was noted as well as hypesthesias to light cutaneous touch of the lateral three toes
on the foot. No other soft tissue swelling, calf tenderness or signs of skin discoloration or
allodynia were noted. Dr. Pashman advised that appellant had objective evidence of a slight
decreased dorsiflexion from her healed tibial fracture. Appellant also had hypesthesia on the
lateral aspect of the foot and a positive Tinel’s posteromedially, which he opined was consistent
with possible entrapment of the posterior tibial nerve involving the lateral calcaneal branches.
Dr. Pashman explained that, since he did not see any nerve conduction studies in the record to
document a conduction delay through the tarsal tunnel, he disagreed with Dr. Rodriguez’s
opinion that she had a tarsal tunnel syndrome and opined that her symptoms were more
diagnostic of a nerve entrapment. He further stated that appellant had some residual calf atrophy
from her fractured tibia and fibula. Dr. Rodriguez recommended a homebound program with
home exercises and nonnarcotic analgesics or anti-inflammatory medications for symptomatic
relief. Pending improvement of her pain status, he additionally recommended limited gait
training. Dr. Pashman did not render an opinion on permanent impairment.
On October 14, 2004 the Office medical adviser determined that appellant had a 12
percent impairment of her right lower extremity. He reported that appellant had reached
maximum medical improvement on September 30, 2003 and the medical evidence showed a half
inch atrophy of the right calf, limited dorsiflexion and decreased sensation in the lateral three
toes of the foot. Utilizing the A.M.A., Guides, the Office medical adviser rated impairment
based on loss of range of motion under Table 17-11, page 537 and Table 17-37, page 552 of the
A.M.A., Guides, extension of 10 degrees resulted in a 7 percent lower extremity impairment.
The deficit of the superficial peroneal resulted in a 5 percent lower extremity impairment. He
excluded an impairment based on atrophy as Table 17-2, page 526 of the A.M.A., Guides did not

2

allow muscle atrophy to be combined with ratings of peripheral nerve and range of motion loss.
Utilizing the Combined Values Chart on page 604 of the A.M.A., Guides, he determined that
appellant had a 12 percent left lower extremity impairment.
By decision dated November 14, 2004 and reissued January 25, 2005,1 the Office granted
a schedule award for a 12 percent impairment of the right lower extremity. The period of the
award ran for 34.56 weeks, from September 30, 2003 to May 28, 2004.
On January 28, 2005 appellant requested an oral hearing. After the oral hearing was
scheduled for November 30, 2005, appellant’s attorney requested a review of the written record.
No additional medical evidence addressing impairment was submitted.2
By decision dated July 28, 2006, an Office hearing representative affirmed the
January 25, 2005 schedule award decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.5
ANALYSIS
Appellant received a schedule award for 12 percent impairment to her right lower
extremity based on the opinion of the Office medical adviser. The Office medical adviser
reviewed the medical evidence of record which included Dr. Rodriguez’s November 5, 2003
opinion that appellant had a six percent right lower extremity impairment and Dr. Pashman’s
July 1, 2004 report. As previously noted, Dr. Pashman did not evaluate appellant with regard to
the extent of her permanent impairment. Although the report of Dr. Pashman is not entitled to
the special weight afforded to the opinion of an impartial medical specialist resolving a conflict
of medical opinion, his report can still constitute the weight of the medical evidence.6
1

The first decision was apparently sent to the wrong address and erroneously reflected that the award was for the
left lower extremity.
2

Additional reports dated April 26, 2005 to May 2, 2006 from the Injury Rehabilitation Centers of Pennsylvania
were of record.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id.

6

Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

3

The Office medical adviser found a seven percent lower extremity impairment for loss of
extension.7 This is consistent with Dr. Pashman’s examination findings that appellant lacked the
last 10 to 15 degrees of dorsiflexion. The Office medical adviser also found a five percent lower
extremity impairment based on a sensory deficit of the superficial peroneal nerve.8 This is
consistent with Dr. Pashman’s finding of a positive Tinel’s sign proximal posteromedially to the
medial malleolus. Although Dr. Pashman found a half inch atrophy of the right calf, the Office
medical adviser properly excluded muscle atrophy measurement from the impairment rating
under Table 17-2, page 526 of the A.M.A., Guides. Table 17-2 precludes combining atrophy
loss with impairment based on loss of motor or sensory loss. Utilizing the Combined Values
Charts, the Office medical adviser determined that appellant was entitled to a 12 percent
impairment of the right lower extremity.
Appellant disagreed with her award for 12 percent impairment of the right lower
extremity. There is no evidence, however, that she had greater impairment. Additionally,
Dr. Pashman explained why the lack of a documented conduction delay through the tarsal tunnel,
caused him to believe appellant’s symptoms were diagnostic of a nerve entrapment as opposed to
Dr. Rodriguez’s opinion that appellant had a tarsal tunnel syndrome.
The Office medical adviser’s report conforms to the A.M.A., Guides and his opinion
constitutes the weight of the evidence.9 Consequently, appellant has not established that she has
more than 12 percent impairment of her right lower extremity.
CONCLUSION
The Board finds that appellant has no more than a 12 percent impairment of her right
lower extremity for which she received a schedule award.

7

A.M.A., Guides 537, Table 17-11.

8

Id. at 552, Table 17-37.

9

Bobby L. Jackson, 40 ECAB 593, 601 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the July 28, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

